IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                     NO. PD-1248-14



                     ROBERT JACKSON CRIDER, II, Appellant

                                              v.

                                  THE STATE OF TEXAS

               CONCURRING WITH REFUSAL TO GRANT
          APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE EIGHTH COURT OF APPEALS
                          COLLIN COUNTY

              N EWELL, J., filed a concurring opinion in which J OHNSON, J., joined.

       I agree with this Court’s decision not to grant discretionary review of the unpublished

opinion in this case. I write separately because I believe the court of appeals properly

answered the question before it and because I do not believe this is the case to determine

whether a particular type of roadway requires a “turn” or a “merge” or when a signal is

required at a “Y” intersection.

       The court of appeals described the “Y” intersection at issue in this case as follows:

              The record here indicates that the direct flow of traffic on
                                                             Crider Concurring Opinion - Page 2

              Vinson Road appears to terminate at the stop sign, when the
              road essentially splits into FM 544 and County Line Road.
              Although the right turn from Vinson Road onto County Line
              Road is at a steeper angle than the turn from the same road onto
              FM 544, all three roads are “equally travelled roads,” and
              because a ditch lies opposite the stop sign, a driver on Vinson
              Road stopped at the intersection stop sign must clearly make a
              choice: turn left or turn right.

Crider v. State, No. 08-12-00332, 2014 WL 2993792, at *3 (Tex. App.–El Paso June 30,

2014) (not designated for publication). According to the court of appeals, there was no more

direct flow of the roadway at the intersection because there was a stop sign that forced the

driver to choose a path. Id.

       This is unlike the road in Mahaffey where a road with two southbound lanes dropped

down to one southbound lane. Mahaffey v. State, 316 S.W.3d 633, 635 (Tex. Crim. App.

2010). And it’s unlike the road at issue in Robinson where there were no traffic signs

indicating an intersection that required a signal. Robinson v. State, 377 S.W.3d 712, 715-16

(Tex. Crim. App. 2012).1 I see no reason under the facts of this case to disturb either the trial

court’s application of law to the facts or the court of appeals’ evaluation of that application.

       For better or worse, we have held that the word “turn” in Section 545.104(a) of the

Transportation Code–the statute at issue in this case–is unambiguous, and we have set out

its common meaning. Mahaffey, 316 S.W.3d at 635. According to this Court:


       1
        Notably, this Court did not need to decide in Robinson whether a turn signal was
required because the only issue was whether an article 38.23 instruction was warranted.
Robinson, 377 S.W.3d at 718. And we left undisturbed the lower court’s determination that a
signal was required. Robinson v. State, No. 06-09-00225-CR, 2011 WL 192752, at *5 (Tex.
App.–Texarkana Jan. 13, 2011) (not designated for publication).
                                                               Crider Concurring Opinion - Page 3

               The word ‘turn’ is not a legal term of art–it has no ‘acquired
                technical meaning.’ ‘Turn’ has many dictionary meanings, but
               in the context of driving, ‘turn’ means to change directions–to
               turn the vehicle from a direct course of the roadway. You either
               turn left, or you turn right out of the direct course or flow of
               normal traffic.

Id. Given our recent foray into defining the word “safe,” I think this definition provides

about as much guidance as could be expected regarding the word “turn.” See Butcher v.

State, ___ S.W.3d ___, 2015 WL 359087, at *5 (Tex. Crim. App. Jan. 28, 2015) (setting out

test to determine where location is “safe” for the voluntary release mitigation special issue

in § 20.04 of the Texas Penal Code). And drilling down to find ambiguity in the words used

to define an unambiguous word in a statute–words such as “direct,” “course,” and

“flow”–invites more confusion than clarity.

       As a newly minted Austin motorist, I appreciate the dissent’s intellectual desire to

game out every possible traffic scenario attendant to navigating a “Y” intersection. But if

that’s required in every motion to suppress based upon a traffic stop, I can’t wait to get to

roundabouts.2 The dissent asks some very good, thought-provoking questions about this

traffic offense, and I hope the legislature answers them. I share the desire to provide more

guidance to both police and motorists, but we’re not Google maps. I believe Mahaffey and

the statute provided the trial court and the court of appeals with sufficient guidance to resolve

and review appellant’s motion to suppress. I don’t believe that this case is a suitable vehicle


       2
         TEX . TRANSP . CODE ANN . §545.059(c) (West 2013) (“An operator moving around a
rotary traffic island shall drive only to the right of the island.”); see also NATIONAL LAMPOON ’S
EUROPEAN VACATION (Warner Bros. 1985) (“Big Ben, Parliament”).
                                                          Crider Concurring Opinion - Page 4

to revisit Mahaffey, and that is why I believe discretionary review is unnecessary.

Filed: February 25, 2015
Publish